ACCEPTED
                                                                            12-15-00043-CR
                                                               TWELFTH COURT OF APPEALS
                                                                             TYLER, TEXAS
                                                                      7/17/2015 12:20:05 PM
                                                                              CATHY LUSK
                                                                                     CLERK

                        NO. 12-15-00043-CR

                                                           FILED IN
                                                    12th COURT OF APPEALS
                 IN THE COURT OF APPEALS                 TYLER, TEXAS
                                                    7/17/2015 12:20:05 PM
         FOR THE TWELTH SUPREME JUDICIAL         DISTRICTCATHY S. LUSK
                                                             Clerk

                        AT TYLER, TEXAS


                     CAUSE NUMBER 2014-0129

                IN THE 159TH DISTRICT COURT

                IN ANGELINA COUNTY, TEXAS


MIKO PARKS,                                       APPELLANT

vs.

THE STATE OF TEXAS                                 APPELLEE


          FIRST SUPPLEMENT TO APPELLANT’S BRIEF


                        T. RYAN DEATON
                         TBC # 24007095

                           103 E. Denman
                        Lufkin, Texas 75901
                           (936) 637-7778
                       Attorneys for Appellant
                              NO. 12-15-00043-CR


                         IN THE COURT OF APPEALS

            FOR THE TWELTH SUPREME JUDICIAL DISTRICT

                               AT TYLER, TEXAS


                          CAUSE NUMBER 2014-0129

                       IN THE 159TH DISTRICT COURT

                       IN ANGELINA COUNTY, TEXAS


MIKO PARKS,                                             APPELLANT

vs.

THE STATE OF TEXAS                                      APPELLEE


               FIRST SUPPLEMENT TO APPELLANT’S BRIEF


              Certificate of Compliance with Tex. R. App. P. 9.4(i)

      Appellant’s Brief filed in this matter on July 15, 2015, was prepared in

Times New Roman 14 pt. typeface using Microsoft Word 2007, and, in reliance on

the word count of the computer program used to prepare the document. I certify

that Appellant’s Brief contained 2,691 words excluding those matters excluded by
Texas Rule of Appellate Procedure 9.4(i)(1).



                                       ____________________________
                                       T. Ryan Deaton



                                       Respectfully submitted,

                                       DEATON LAW FIRM
                                       103 East Denman
                                       Lufkin, TX 75901
                                       Tel: (936) 637-7778
                                       Fax: (936) 637-7784


                                       By: _____________________________
                                         T. Ryan Deaton
                                         State Bar No. 24007095
                                         Attorney for Miko Parks


                          CERTIFICATE OF SERVICE

      This is to certify that on July 17, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Angelina

County, Texas, by facsimile transmission.



                                       _________________________________
                                       T. Ryan Deaton